Citation Nr: 1502198	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a bilateral knee disability.



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from December 1993 to December 1997, with subsequent National Guard service (including a period of Active Duty for Training (ACDUTRA) from August 14 to September 3, 2010)..  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Cleveland, Ohio Department of Veteran Affairs (VA) Regional Office (RO).  In December 2013, the case was before a Veterans Law Judge (VLJ) other than the undersigned, who remanded it for further development.  The case has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the record contains conflicting information regarding the Veteran's current mailing address.  An October 2014 supplemental statement of the case (SSOC) was mailed to the Veteran's address of record, and on November 1, 2014, he acknowledged receipt of that SSOC, listing the same address.  However, a copy of the SSOC was later returned to the AOJ, marked "unable to forward."  Therefore, although the Veteran has acknowledged receipt of VA correspondence, verification of his correct current mailing address is necessary. 

Furthermore, on January 2014 VA examination pursuant to the prior remand, the examiner opined that the Veteran's bilateral knee arthritis was not aggravated by the Veteran's service.  She noted that records of treatment the Veteran received for a documented August 2010 injury on ACDUTRA were unavailable for review.  A review of the record found a line of duty determination for the injury the Veteran sustained on August 22, 2010 (during the ACDUTRA from August 14, 2010 to September 3, 2010) and records of immediate and follow-up treatment.  Thus, it appears that the VA examiner's review of the Veteran's record was less than complete, and the opinion offered was based on a less than completed record.  Consequently, an examination to secure a medical opinion that is based on review of the entire record is necessary.

Finally, VA treatment records that may be pertinent appear to be outstanding.  The most recent records of VA treatment in the record are dated in September 2012, and it appears the Veteran was receiving ongoing treatment at the time.  Updated records of VA treatment may contain pertinent information, are constructively of record, and must be secured.

The case is REMANDED for the following:

1. The AOJ should arrange for verify of the Veteran's correct current mailing address, to include contacting the Veteran and comparing information in the VACOLS system with information in VHA data systems.  The correct address should be updated with the current correct address.

2. The AOJ should secure for the record complete copies of all clinical records of VA evaluations or treatment the Veteran has received for a right or left knee disability since September 2012.

3. The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the nature and etiology of his bilateral knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of his record, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each knee disability entity found.

b. As to each knee disability diagnosed, please indicate whether such disability preexisted the period ACDUTRA from August 14, 2014 to September 3, 2010 (during which the Veteran sustained the August 2010 right knee injury).

c. For each knee disability that is deemed to have preexisted the ACDUTRA in question, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability was aggravated by the injury the Veteran sustained during ACDUTRA.

d. For each knee disability that is deemed to not have preexisted the ACDUTRA in question, please indicate whether it is at least as likely as not (a 50 percent or better probability) that the disability was caused by the August 2010 injury.

If a diagnosed knee disability is found to not have been incurred or aggravated during the period of ACDUTRA, please identify the etiology considered more likely, and the factual data that support that conclusion.  All opinions must include a complete rationale.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

